Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
The objection to the title has been withdrawn in light of the new title.

Applicant argues limitations in the claims should not be interpreted under 35 U.S.C. 112(f) because terms such as “processor,” “memory,” and “non-transitory storage medium” are structural features. This is not found persuasive. While the examiner would agree these terms are structural, i.e. a noun, these structures are not found to be terms having achieved recognition in the art to be terms for structure for performing the claimed functions. These terms are recognized to perform generic functions and would require further modification in order to perform the claimed functions. As such these terms are also not found to be sufficient structure for performing the claimed functions.

In arguing that the rejected claims under section 101 are not directed to an abstract idea, Applicant emphasizes limitations such as “calculating first distance information,” and “being corrected…” Applicant does not explain how these calculations are not directed to an abstract idea, and thus is not found persuasive. As for the “outputting the corrected first information…to an image capturing apparatus,” this is found sufficient to meet the practical application requirement, except for claims 1-4 and 10-12 since the claims do not require the imaging apparatus to be an element of the claimed system nor require the corrected information to be sent to an imaging apparatus. The claims only require the ability to output the corrected information, which a generic processor is capable of doing.

Applicant’s arguments with Mueller have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
second distance measurement device and memory/medium storing a program in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary claim 1 recites two elements (a processor and a memory storing a program) and the claimed system does not have a first and second distance measurement device. Claim 1 recites that the program causes the processor to function as a first distance measurement device and a second measurement device where the second measurement device has a smaller error due to temperature and that two measurement devices are disposed in the same direction. It is not clear what this program is that is capable of making a processor perform the detecting functions of the two measuring devices. No program could be found in the disclosure that makes a processor function as a measuring device (emphasis added), let alone one that has a smaller measurement error due to temperature than the other portion of the program that functions as another distance measurement device. It is also not clear how the recitation that the two measuring devices are disposed in the same direction imparts any particularity to the claimed program. No disclosure of a program could be found that can make a processor perform the detecting functions of two different distance measuring devices that are disposed in the same direction, rendering it is unclear what the program is, and therefore the claim is indefinite.
The same applies to claims 2-4 as they recite the same feature. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “memory storing a program….” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above for claims 1-4, no disclosure for a program was found to making a processor perform the functions of a distance measuring device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is drawn to structure and recites the first distance information is determined. It is not clear if the claim is reciting a desired result from operating the system of claim 1 or if claim is stating some unidentified element (e.g. the processor or memory storing the program) produces the claimed result.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above in the rejection of claims 1-4 under 35 U.S.C. 112(b), no program was found that would make a processor perform as the first and second distance measurement devices. As such, the specification fails to describe the program in such a manner that the inventors had possession of this program.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. As discussed for claim 1 above, the claimed system does not comprise the distance measuring devices and thus the recitation that the distance measurement devices have an imaging sensor as recited in claim 3 does not impart any structure or programming to the claimed processor, memory, and program. The system of claim 3 is found to be structurally identical in scope to that of claim 1.  As such claim 3 does not further limit the subject matter of claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 10-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Exemplary claim 1 recites acquiring a first and second information and correcting the first information or the first distance information on the basis of the second distance information. 
The limitation of correcting the first information or the first distance information on the basis of the second distance information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper, but for the recitation of generic computer components such as a processor or memory. That is, other than reciting a processor, a memory, and a program, nothing in the claim element precludes the step from practically being performed in the mind or paper. For example, but for the “processor” language, “correcting” in the context of this claim encompasses the user manually calculating/correcting the first information or first distance information. 
Similarly, the limitation of acquiring first information and acquiring second information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language, “acquiring” in the context of this claim encompasses the user remembering, retrieving, or receiving the first and second information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites components of a generic computer (i.e. processor, memory, and program). The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring information and correcting the information such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). With regards to the limitation of “an output unit configured to output corrected first information….to an imaging capturing apparatus,” this limitation is taken to simply require the generic ability to output a value” which a generic processor is capable of performing. The recitation of the imaging device is not found to bring the abstract idea into a practical application because the imaging apparatus is not an element of the claimed system, but is rather the intended recipient of the corrected information. Likewise, the recitation that the distance measuring devices are disposed in the same direction do not bring the claim out of being directed to an abstract idea because the distance measuring devices are not elements of the claimed system. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the acquiring and correcting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim is not patent eligible

Claims 2-3 and 10-12 recite the calculation of a correction coefficient and how the information is acquired, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus do not bring it out of being an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2020/0236338).
	With respect to claims 1, 5, 6, and 7, Mitani shows a distance measurement system/method comprising (strikeouts and underlining showing how the claims are being interpreted):
a processor (1004, 2004, 3004; [0156]:”The control device 1004 includes a processor and a memory”); and
a memory (1004, 2004, 3004; [0156]:”The control device 1004 includes a processor and a memory”) storing a program ([0156]:“The program may include an artificial intelligence program”) which, when executed by the processor, causes the processor to acquire a first distance information and a second distance information from: 
a first distance measurement device configured to detect first information for calculating first distance information indicating a subject distance from a subject to the first distance measurement device ([0271]: “The controller 3004 acquires first distance information corresponding to the distance to an object based on the left image captured by the left camera unit 3025 and the right image captured by the right camera unit 3035 (STEP1)”); and
a second distance measurement device ([00276]: “The sensor unit 3005 includes a sensor capable of detecting a distance to an object located in an outside area of the vehicle 100. Examples of such a sensor include a LiDAR sensor and a millimeter-wave radar.”) configured to detect second information for calculating second distance information including distance information corresponding to the first distance information and having a smaller measurement error due to temperature than a measurement error due to temperature of the first distance measurement device (although not explicitly stated by Mitani, a LiDAR and millimeter-wave radar have higher accuracy throughout a range of temperatures; in the alternative, both the first and second distance measurement devices would not have the same measurement error due to temperature and so one would have less error); and
the program comprises:
a correction unit configured to correct the first information or the first distance information on the basis of the second distance information ([0277]: “The second distance information may be acquired by the sensor unit 3005. That is, the distance measurement using the left camera unit 3025 and the right camera unit 3035 as well as the distance measurement using the sensor unit 3005 are performed for the same object located in the outside area of the vehicle 100 to compare both distance measurement results. The generation of the calibration information based on the comparison result is the same as in the above-described example”); and
an output unit (3006 or 3004) configured to output corrected first information or corrected first distance information to an image capturing apparatus (3004 or 3006; see [0279]-[0281]; in addition under broadest reasonable interpretation, the claim only requires the ability to output the information since the image capturing device is not an element of the claimed system),

wherein the first distance measurement device and the second measurement device are25791/185/4062173.1_3_PATENT S/N: 17/229, 35125791.185disposed in a same direction with respect to a subject being measured (see Fig 13). 

S/N: 17/229, 35125791.185

2. (also claim 8) The distance measurement system according to claim 1, wherein the program further causes the processor to calculate a correction coefficient for correcting the first distance information by comparing the corresponding first distance information with the second distance information and corrects the first distance information using the correction coefficient  ([0277]: “the calibration information”).  

3. The distance measurement system according to claim 1, wherein the first distance measurement device has an imaging sensor that is able to capture a plurality of images at different viewpoints, and the second distance measurement device receives a projected laser beam ([0271]: “…the left image captured by the left camera unit 3025 and the right image captured by the right camera unit 3035 (STEP1)”; these cameras are capable of taking more than one image ).  

9. (Currently Amended) The controller according to claim 7, wherein the first information is acquired from the first distance measurement device, which has an imaging sensor that is able to capture a plurality of images at different viewpoints ([0271]: “…the left image captured by the left camera unit 3025 and the right image captured by the right camera unit 3035 (STEP1)”, and the second information is acquired from the second distance measurement device, which receives a projected laser beam ([00276]: “a LiDAR sensor.”.  

10. The distance measurement system according to claim 1, wherein the first distance information is determined based on a parallax amount at a plurality of pixel positions on the basis of a plurality of images captured at different viewpoints ([0299] “In order to measure the distance to the object OB, it is necessary to specify the parallax between the left camera unit 3025 and the right camera unit 3035 with respect to the object OB”). 
 
11 (and claim 13). The distance measurement system according to claim 10, wherein the program, when executed by the processor, further causes the processor to execute: converting the parallax amount into the subject distance using a predetermined conversion coefficient ([0299] “The position of the object OB is specified by comparing the value of the pixel included in the left image LI and the value of the pixel included in the right image RI, and specifying a set of pixels having similar values. A set of pixels having similar values corresponds to the image of the object OB. This image processing is referred to as block matching.”).  

12. The distance measurement system according to claim 1, wherein the first distance information is determined based on a parallax amount between a first image signal and a second image signal based on an image generated by a light flux passing through different pupil regions of an imaging optical system (left camera unit 3025 and the right camera unit 3035 would each have a pupil). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to claim 1 above, and further in view of Official Notice.
Mitani shows all the elements as discussed above for claim 1 and shows a moving body (a vehicle; [0001]) but does not explicitely show a moving control unit.
Official Notice is taken that autonomous vehicles were known to use a moving control unit based on distance information. Before the time of filing of the claimed invention, it would have been obvious to apply the distance measuring system of Mitani with an autonomous vehicle in order to give the autonomous vehicle a stereo camera system resistant to degradation [0008]-[0010].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamazaki et al. (US 2017/0116484).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886